Title: Anonymous to Thomas Jefferson, [ca. 6 March 1816]
From: Anonymous
To: Jefferson, Thomas


          
            Sir
              ca. 6 Mar. 1816
          
          The hope of giving you some information that my experience and pursuits in life enable me to furnish; and that in your posession may be usefull to the nation, has prompted me to an act of indecorum, in addressing you, without either acquaintance, or business to authorise it.
          I have read your letter of the 9th  January last to Benjamin Austin Esquire; and am much pleased with your explanation of the notes on virginia, in what relates to american manufactures. This explanation is seasonable, the wieght of your name; and the latitude given to your expressions on this Subject, was operating injuriously on the public mind; and producing effects hostile to the public Interest.
          On the Subject of manufacturing our own Supplies, to the extent of our absolute wants, whether for Peace or war. after the experience we have had, there Can be but one opinion, however interest may operate on individuals; and influence their Conduct. it is Scarcely possible that any one can think it wise, to rest the security and defence of the Country, on Supplies to be derived from abroad, Subject to the pleasure of foreign nations, to losses on the ocean; and to delays that may be productive of the most fatal evils to the nation. The policy of manufacturing to this extent, rests on Considerations purely national and it becomes a question, whether the government will leave these essential Supplies, to the unprotected efforts of individuals, or give the individuals who have embarked their fortunes in it, Such protection against foreign Competition, as will insure their Success. I will wait the answer to this question from those whose duty it is to decide it.
          toward the Close of your letter, you State a question to be hereafter decided, viz, “will our Surplus labour be then more beneficially employed in the Culture of the earth, or in the fabrication of art” that is in manufacturing beyond the Supply of our own wants. There will no doubt be time enough to deliberate on this Subject, but we Cannot be too early in Collecting the facts and Circumstances necessary to a Sound decission. such as the particular Species of labour employed in these Several pursuits. their effects on the morals and Habits of Society. their tendancy to promote or depress each other &c. here I will give you the result of my experience and observation on the Subject, I am a practical manufacturer, not bred to the business. but I have an interest in a Cotton factory, where I Spend Some Hours daily to Superintend the Business. we employ in this work about one hundred hands, in Carding & Spining, we weave none. we have one man to manage the Carding; and one to manage the Spinning, one machinist to Keep the machinery in repair; and one porter. in all four men, nine women; and eighty or ninety female Childern, from nine to thirteen years of age. Hence it will appear that we draw no labour from the agricultural field; and that the labour we employ, Could not be applied to the Culture of the earth. our works are in a Town where we Can have a Choice of hands; and where much larger works Could be Carried on by the Same Kind of labour we employ; and we have Selected them, not from necissity, but as the most Suitable. These Children live with their parents, they come to work at Sun rise, have time allowed to get their meals; and at Sun Set return to their respective families to pass the night. on Saturday evening we brake off work a little earlier than usual, to clean up the mill; and pay the weekly wages. The first application of their Small weekly earnings, is generally to procure neat, Comfortable Cloathing. when this object is accomplished, their Surplus earnings generally goe to procure Schooling, in which Cases they leave us for a time. Here it may be proper to notice, that the terms of the employ are, that they may leave it at pleasure without any previous notice, and we may dismiss them in like manner; and this right of dismission is the only deciplin we employ. I have touched on the interior economy of mill, to obviate frivolous objections raised against mannufacturing, that in this Country have no foundation in fact, Such as that it is injurious to health, to morals; and incompatible with the necessary instruction of the mind. The fact is, that in all these respects the Condition of the Children we employ is greatly improved; and while the results of their labour, is adding to the wealth, Comfort and Security of the nation, they are individually deriving Comfort & Subsistance from it; and acquiring habits of industry that will be permanently benificial to themselves & to the Country.
          you will notice from this Sketch That we not only, draw no labour from Culture of the ground, but we give beneficial employ to a Species of labour, that hitherto has not been brought into requisition among us. This is not merely making two blades of Grass grow, where only one had grown before, it is Causing many blades to Spring up, in Soil that had been altogether unproductive.
          It is probable our works are Carried on by a greater proportion of Childerns labour than is usual,—in about the proportion we employ, we prefer it to any other, and our works being in a Town, abounding in this Species of population, as well as every other, we are enabled to make our Selection to our liking, while in Country Situations, they may be obliged from necessity to employ a greater proportion of men. but generally it may be averred in truth, that the manufacture of wool, and of Cotton may be Carried on in this Country to a great extent, without any material Subduction from the labour of the feild; and in a great measure by labour that would not otherwise be beneficially employed.
          To this view of the Subject may be added many important benefits, that will result from an extention of our domestic manufactures, at least, to the Supply of our wants, Such as employing the Capital at home, where it will be in Constant Circulation thro the Community, defusing life and activity, thro every branch of our industry. the Spring it will give to agriculture by an encreased demand for the raw materials; and a market therefor at home, free from Spoliation; and the expence and dangers incident to all foreign markets. The feild of industry opened to our labouring poor; and the wholsome tone it will give to our Society, by its tendancy to concentrate the interests, prospects; and affections of our population within the Country. the manufacturer has no hopes or wishes beyond our teritorial limits. and much good will probably flow from the intercourse it will produce promote between the different Sections of the Country; and their mutual dependance on each other for necessary Supplies, tending to Suppress Jealousies & animosities, to promote harmony and good will in our Community, and between the different States; and to Cement and Strengthen the bonds of our political union.—in every light, in which I have been able to view the Subject, I See a benefit to the public from manufacturing our own Supplies; and when I recur to the experience of the late war; and of the revolutionary war, I am forcibly impressed, by the hardships we then Suffered; and the hazards to which we were then exposed, with the necessity of protecting the ground they have recently gained; and of affording them Such Support against foreign Competition, as will in a reasonable time free us from foreign dependance for necessary Supplies, whether for peace or war; and to this point all my observations are limited. It may perhaps be profitable to extend our manufactures beyond the point of internal Supply, but that may very Safely be left to individual interprise; and is a Subject no way necessary to be acted on now: But to the extent of our wants, I deem it insaperably Connected with the public Interest & Security, that they Should be Supplied from our own industry and ingenuity. This will make us in reality an independant nation; and enable us to present a formidable front to an enemy, if any Should be disposed to disturb our tranquility & happiness. It would give to the united States a point of elivation and Security, truely desirable; and which I beleive no other nation Can attain So fully,
          I have been led to the indiscretion of  addressing you this letter, principally, from your Idea of applying manufacturing labour to agricultural pursuits; and it is true that the labour of the miller. the black Smith, the wheel wright. the Taylor, the Ship Carpenter &c, might be So applied: But only a Small portion of the labour employed in the manufacture of wool and Cotton, the principal articles of Cloathing, Could be brought into the feild, if these manufactures were wholly laid aside. I am aware that very little respect is due to my Statement of facts Connected with this Subject, under the particular Circumstances in which they are brought to your notice, But I do not wish them to be taken on my authority: I wish them to pass for what they may be worth, under all the Circumstances of disadvantage in which they appear. They are written by one who has great respect for your Charracter; and who takes great Interest in your happiness; and who deems it proper to Cover his indiscretion in addressing you, by withholding his name.
        